Citation Nr: 1129312	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.  

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

4.  Entitlement to an initial compensable rating for hearing loss.  

5.  Entitlement to service connection for bilateral inguinal hernia.  

6.  Entitlement to service connection for pleurisy.  

7.  Entitlement to a total disability rating for individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1984 and subsequent Army National Guard service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2008, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268  (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in June 2007 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's lumbar spine disability does not result in ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes.  

2.  The cervical spine disability does not result in limitation of flexion to 15 degrees or less, ankylosis, or incapacitating episodes.  

3.  The left knee disability is not manifested by limitation of flexion to fewer than 60 degrees, limitation of extension to greater than 0 degrees, instability, ankylosis, malunion, or joint effusion.

4.  The Veteran's hearing acuity is never worse than level II in the right ear or level III in the left ear.  

5.  The Veteran does not have an inguinal hernia.  

6.  The Veteran does not have pleurisy or any other service-connectable pulmonary disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2010).

2.  The criteria for an initial rating greater than 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2010).

3.  The criteria for an initial rating greater than 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2010).  

4.  The criteria for a compensable rating for hearing loss have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

5.  The criteria for service connection for inguinal hernia have not been met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

6.   The criteria for service connection for pleurisy have not been met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claims of service connection for hernia and pleurisy, the RO provided the appellant pre-adjudication notice by letters dated in April and December 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, this notice was provided in a July 2008 letter, and the claims were readjudicated in an October 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the claims of increased initial ratings, the RO provided the appellant pre-adjudication notice for the original claims of service connection by letters dated in April and December 2004.  In cases such as this where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the Veteran was provided substantially compliant notice for the claims of increased initial ratings in July 2008, and the claims were readjudicated in an October 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service medical records, assisted the Veteran in obtaining evidence, afforded the Veteran examinations to determine the nature and likely etiology of the reported hernia and pleurisy and the severity of the service-connected lumbar spine disability, cervical spine disability, left knee disability, and hearing loss, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran has been asked to provide information about any outstanding treatment records (or to provide the records themselves) and it appears all known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Furthermore, the Board is satisfied that there has been substantial compliance with the remand directives issued in the January 2008 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47  (1999), aff'd, Dyment v. Principi, 287 F.3d 1377  (2002).  

The Board acknowledges the 2005 VA examiners did not review the claims file.  The VA examiners did elicit medical histories from the Veteran which were consistent with those contained in the claims folder (and which were adequate substitutes for review of the claims file.  Thus, consideration of current disability status of the lumbar spine, cervical spine, and left knee disabilities and hearing loss was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2, and the 2005 VA examinations are adequate for rating purposes.  The 2005 VA examinations are also adequate for adjudicative purposes with respect to the claims of service connection:  no prejudice resulted from the examiners' failure to review the claims file because review would have provided no additional information as to the current status of the reported hernia and pleurisy because the post-service medical evidence was silent as to pleurisy or hernia.  

Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Lumbar Spine

The Veteran reports that his lumbar spine disability is manifested by constant pain.  

The lumbar spine disability is rated under the General Rating Formula for the Spine (Formula).  The Formula provides a 40 percent rating for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

A February 2005 VA examination record reflects the Veteran's history of chronic lumbar spine pain.  Examination revealed some mild tenderness and normal muscle strength in the lower extremities.  Range of motion testing revealed flexion to 62 degrees with pain beginning at 45 degrees, extension to 40 degrees, left lateral flexion to 20 degrees with pain beginning at 5 degrees, right lateral flexion to 30 degrees, and rotation to 30 degrees bilaterally.  Straight leg raising was positive bilaterally.  The Veteran could balance on his toes, rock on his heels, and balance on either foot.  Peripheral pulses were absent in the right foot.  Dorsalis pedis was positive on the left.  Radiographic images were negative for abnormality.  The Veteran was assessed with lumbosacral strain.  

A March 2006 VA treatment record reflects the Veteran's history of back pain with intermittent exacerbations.  He also reported tingling and numbness in the legs but denied bowel or bladder problems.  Examination revealed that range of motion was limited in the lumbar spine due to pain.  There was no spinal tenderness but there was paravertebral spasm.  The Veteran was unable to straight leg raise due to pain.  Reflexes were 2+ bilaterally, sensation was intact, and motor strength was intact.  The Veteran was assessed with acute exacerbation of chronic back pain.  

An April 2006 VA treatment record reflects the Veteran's history of chronic back pain.  Examination revealed intact reflexes, decreased weight-bearing on the left leg and foot, 5/5 strength in the right lower extremity, and 4/5 strength in the left lower extremity.  

A June 2006 VA examination record reflects the Veteran's history of constant lumbar spine pain with twice-monthly flare-ups of extreme pain.  Examination revealed limited range of forward flexion, extension, and lateral flexion secondary to pain: flexion was limited to 60 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, and left lateral flexion to 20 degrees.  Rotation was normal at 30 degrees bilaterally and right lateral rotation reduced the pain.  There was some additional limitation in range of motion after repetition but no instability or weakness.  There was some tenderness on palpation.  The examiner diagnosed the Veteran with disc bulging at L4-5, as shown on 2005 magnetic resonance imaging.  

An April 2009 VA examination record reflects the Veteran's history of lumbar spine pain with flare-ups that lasted from 10 to 14 days every six to eight weeks.  He denied incontinence, erectile dysfunction, or weakness, numbness, or tingling in the legs.  He denied physician-prescribed bedrest in the previous 12 months.  Examination revealed that the Veteran walked with a 10 to 15 degree forward stoop at his lower back.  Range of motion testing revealed flexion to 40 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 15 degrees bilaterally.  There was discomfort with range of motion.  The Veteran would not perform repetitive movements due to pain, particularly in the back, and cramping in his hamstring.  There was no ankylosis.  Straight leg raising was positive.  Muscle strength was checked but effort was limited due to pain.  Sensation was grossly intact.  An electromyography (EMG) revealed no definite abnormality and the EMG report reflects findings of relatively intact reflexes and sensation and relatively intact strength.  The examiner diagnosed the Veteran with degenerative disc disease.  

After reviewing the record, the Board concludes that a rating in excess of 20 percent is not warranted during any portion of the rating period on appeal.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his spine; there is no fixation.  Furthermore, the evidence does not suggest that the Veteran's flexion is limited to 30 degrees or less.  Rather, the evidence consistently reveals flexion to at least 40 degrees.  The Board acknowledges that the Veteran did not perform repetitive flexion at the 2009 VA examination.  The record does not suggest that the Veteran was unable to flex more than once, however; it only indicates that he refused and based on the evidence that this refusal was based in part on factors other than lumbar spine symptomatology, the lack of corroborative evidence - to include history-of inability to perform repetitive movement, and the significant range of motion that is reported in the record, the Board finds the Veteran's lumbar spine disability does not approximate ankylosis or limitation of flexion to 30 degrees or less even after consideration of additional functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  

Additionally, a separate rating is not warranted pursuant to Note 1 as the evidence does not suggest that the Veteran has a chronic neurological deficit as a result of his lumbar spine disability.  The Board acknowledges that the Veteran has reported tingling and numbness in the lower extremities and that the record includes a finding of diminished strength and a finding of absent peripheral pulses in the right foot.  The evidence generally reflects normal neurological findings, however, to include findings of normal or "relatively intact" strength and reflexes, and based on these normal findings and the normal EMG, the Board finds the evidence does not indicate the existence of a chronic associated neurological abnormality, as required by Note 1.  Thus, the Board finds a separate rating is not warranted.  
  
A rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome (IDS) is also not warranted.  The Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, a higher rating is not warranted under this formula as the evidence does not document any "incapacitating episodes."  The Board acknowledges that the Veteran has reported having incapacitating episodes.  See 2009 VA examination record.  The record contains no evidence, or even allegation, of the requisite doctor-prescribed bedrest, however.  Consequently, a rating in excess of 20 percent is not warranted under the Formula for Rating IDS.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Cervical Spine

The Veteran reports that his cervical spine disability is manifested by tension and pain.  

The cervical spine disability is rated at 20 percent under Formula.  The Formula provides a rating greater than 20 percent for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Favorable ankylosis is fixation of a spinal segment in neutral position (zero degrees).  See Formula, Note 5.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities.  See Formula, Note 1.  

A February 2005 VA examination record reflects the Veteran's history of neck pain.  Examination revealed flexion to 40 degrees with pain beginning at 30 degrees, extension to 45 degrees with pain beginning to 30 degrees, left lateral flexion to 32 degrees with pain beginning at 26 degrees, right lateral flexion to 30 degrees with pain beginning at 26 degrees, and rotation to 45 degrees bilaterally.  The Veteran was assessed with osteochondrosis with disc osteophyte complex at C4-5 and spondylitic bar at C5-6.    

A June 2006 VA examination record reflects the Veteran's history of constant cervical spine pain with twice-monthly flare-ups of extreme pain.  Examination revealed flexion to 40 degrees, extension to 50 degrees, rotation to 60 degrees bilaterally, and flexion to 30 degrees bilaterally.  All were limited due to pain.  There was no additional limitation after repetition.  The examiner diagnosed the Veteran with osteochondrosis at C4-5 with osteophyte formation.  

An April 2009 VA examination record reflects the Veteran's history of intermittent pain, at least twice a week, that radiated into the upper back.  He also reported flare-ups every three months which lasted for two to three days.  He denied weakness in the upper extremities.  He also denied physician-prescribed bedrest in the previous 12 months.  Examination revealed tenderness to palpation.  Range of motion testing revealed flexion to 40 degrees, extension to 10-15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right rotation to 60 degrees, and left lateral flexion to 30-35 degrees.  There was discomfort with range of motion.  The Veteran would not perform repetitive movements due to pain, particularly in the back, and cramping in his hamstring.  There was no ankylosis.  Straight leg raising was positive.  Muscle strength was checked but effort was limited due to pain.  Sensation was grossly intact.  An EMG revealed no definite abnormality and the EMG report reflects findings of relatively intact reflexes and sensation and relatively intact strength.  The examiner diagnosed the Veteran with degenerative disc disease.  

After reviewing the record, the Board concludes that a rating in excess of 20 percent is not warranted during any portion of the rating period on appeal.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his cervical spine; there is no fixation.  The records also do not indicate that the Veteran has flexion limited to 15 degrees or less.  Instead, the evidence consistently reflects range of flexion to at least 40 degrees.  The Board acknowledges that the Veteran did not perform repetitive flexion at the 2009 VA examination.  The record does not suggest that the Veteran was unable to flex more than once, however; it only indicates that he refused and based on the evidence that this refusal was due to factors other than cervical spine symptomatology, the lack of corroborative evidence - to include history-of inability to perform repetitive movement, and the significant range of motion that is reported in the record, the Board finds the Veteran's cervical spine disability does not approximate ankylosis or limitation of flexion to 15 degrees or less even after consideration of additional functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  

The Board further finds that a separate rating for any associated objective neurologic abnormalities is also not warranted as there is no competent evidence of any neurological deficit or objective evidence of radiculopathy; the Veteran is consistently found to be neurovascularly normal with respect to the cervical spine disability.  Consequently, a rating in excess of 20 percent is not warranted under the Formula.  

A rating in excess of 20 percent under the Formula for Rating IDS is also not warranted.  As noted above, the Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months.  Although the record includes some histories of incapacitation due to the cervical spine disability, there is no evidence, or even allegation, of doctor-prescribed bedrest.  Thus, a rating in excess of 20 percent is not warranted under the Formula for Rating IDS.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's cervical spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's cervical spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Left Knee 

The Veteran seeks a higher rating for his left knee disability.  He reports that the left knee disability is manifested by aching, swelling, cramping, weakness, and buckling.  In January 2006, he reported that the knee buckled/gave out approximately three to four times a week and that he had fallen several times.  In June 2007, he testified that the knee gave out "once in a blue moon" because when it got weak, he knew to either brace himself or sit down.  

February 2005 VA examination records reflect the Veteran's history of weakness in the knee which required him to sit down.  He denied giving out, locking, or use of brace or splint.  The Veteran was unable to squat due to knee pain.  He walked without a limp, but on standing he kept the left knee flexed and the heel off the ground.  Examination revealed flexion to 90 degrees and extension to 0 degrees.  X-ray images showed evidence of an anterior cruciate ligament (ACL) repair with no demonstrable complications as a result of the surgery and intact graft.  There was a small tear involving the inferior surface of the medial meniscus.  The Veteran was diagnosed with ACL tear with residuals of pain, weakness, and some limitation of motion.  

A March 2006 VA treatment record indicates that range of motion was within normal limits in the extremities.  

A June 2006 VA examination record reflects the Veteran's history of pain, stiffness, and instability in the left knee.  He reported "occasional flare-ups around once a day that last all day."  He denied use of a brace or wrap.  Examination revealed slow and cautious gait secondary to back pain.  The Veteran walked with a limp on the right foot.  Examination revealed flexion limited to 60 degrees due to low back pain and extension to 0.  There was no additional loss of range of motion after repetition.  Anterior drawer sign was negative.  The examiner diagnosed the Veteran with left knee medial meniscal tear, status-post ACL repair.  

An April 2009 VA examination record reflects the Veteran's history of left knee pain, stiffness, weakness, popping, and giving way.  He also reported a locking sensation once every six to eight weeks.  He reported falling due to giving way.  Examination revealed no obvious swelling, erythema, or effusion.  There was tenderness.  There was no instability or locking.  McMurray's test was positive.  Extension reached -15 and flexion reached 60 to 65 degrees.  Veteran reported pain with range of motion.  The Veteran would not perform repetitive movements due to pain, particularly in the back, and cramping in his hamstring.  The examiner diagnosed the Veteran with left knee condition.  The examiner noted that MRI showed ACL reconstruction, remote mediate cruciate ligament (MCL) strain, and lateral compartment degenerative disc disease.  

The left knee disability is rated at 10 percent under DC 5260 for painful and limited range of flexion.  DC 5260 provides a 20 percent rating for flexion limited to 30 degrees.  The evidence indicates that the Veteran can flex to at least 60 degrees, even after consideration of pain.  The Board acknowledges that the Veteran did not perform repetitive flexion at the 2009 VA examination.  The record does not suggest that the Veteran was unable to flex more than once, however; it only indicates that he refused and based on the evidence that this refusal was due to factors other than left knee symptomatology, the lack of corroborative evidence - to include history-of inability to perform repetitive movement, and the significant range of motion that is reported in the record, the Board finds the Veteran's left knee disability does not approximate limitation of flexion to 30 degrees or less even after consideration of additional functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  Consequently, a rating in excess of 10 percent is not warranted under DC 5260.  

A separate rating is additionally not available for either limitation of extension or instability.  See VAOPGCPREC 23-97; VAOGCPREC 9-2004.  DC 5261, which rates limitation of extension, provides a 10 percent rating for extension limited to 10 degrees, and DC 5257, which rates instability, provides a 10 percent rating for slight instability or recurrent subluxation.  In this case, the Veteran is consistently able to fully extend.  Additionally, although the Veteran has reported giving way and "locking" or buckling of the knee, the medical records consistently report negative findings as to instability.  Thus, a separate rating is not available for the under DC 5257 or 5261.  

A rating in excess of 10 percent is also not warranted under any of the other rating criteria pertaining to the knee because there is no evidence of ankylosis or malunion of the tibia and fibula, and although there is evidence of meniscal dislocation and pain, there is no evidence of effusion and no objective evidence of locking.  Consequently, a schedular rating in excess of 10 percent is not warranted at any time during this period.

The Board has considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disability is primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's left knee disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven hearing acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  Application of these tables is mechanical; there is no discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

During a VA audiological evaluation conducted in February 2005, the Veteran reported difficulty understanding speech, particularly speech on the television or radio.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
70
LEFT
15
5
10
15
25

The average pure tone threshold was 27 for the right ear and 14 for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 82 percent in the left ear.  The VA audiometric findings reflect level II hearing acuity in the right ear and level III hearing acuity in the left ear under Table VI.  These designations in combination correspond to a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VII.

During a VA audiological evaluation conducted in August 2006, the Veteran reported greatest difficulty hearing from his left ear.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
65
LEFT
10
10
0
15
30

The average pure tone threshold was 24 for the right ear and 14 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  The VA audiometric findings reflect level II hearing acuity in the right ear and level III hearing acuity in the left ear under Table VI.  These designations in combination correspond to a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VII.

During a VA audiological evaluation conducted in March 2009, the Veteran reported greatest difficult understanding speech; he explained that he has to ask for repetition.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
70
LEFT
15
15
10
25
35

The average pure tone threshold was 31 for the right ear and 21 for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  The VA audiometric findings reflect level II hearing acuity in the right ear and level II hearing acuity in the left ear under Table VI.  These designations in combination correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.

In this case, the clinical findings do not demonstrate that the Veteran meets the criteria for a compensable schedular rating under Diagnostic Code 6100.  

The Board has considered whether extraschedular evaluation is warranted based on the Veteran's history that his hearing loss impedes his ability to communicate and to function.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech and the VA examinations included the examiners' observation that the functional impact of the Veteran's hearing disability included difficulty understanding speech.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), injury incurred or aggravated while performing inactive duty training (INACDUTRA), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hernia

The service medical records reveal no findings or histories suggestive of hernia.  There is no separation examination of record, but a January 1985 examination record reflects normal clinical findings for the abdomen and viscera and no findings or histories suggestive of hernia.  Subsequent examination records dating in February 1988, March 1991, and March 1996 reflect no findings or histories suggestive of hernia and the March 1996 examination record documents a finding of no hernia.  

A September 24, 1999, emergency treatment record reflects the Veteran's history of right groin pain.  After examination, the Veteran was diagnosed with right inguinal hernia.  

September 27, 1999, medical records reflect the Veteran's history of severe right inguinal pain.  The Veteran reported that he had been told he had a hernia.  Examination revealed slight bulging bilaterally and a fairly superficial femoral artery.  The Veteran was assessed with rule out prostatitis, history of bulging discs, history of paresthesias, and urinary incontinence, and referred for orthopedic and surgical consultation.  See Walther statement.  

A September 28, 1999 medical record indicates that the Veteran had been treated for right groin pain.  The examiner noted that examination was consistent with early hernia on the right side and a slight bulginess on the left.  The examining physician, a surgeon, indicated that he felt that the Veteran probably had a hernia.  See September 1999 Pasley statement.  The record indicates that the Veteran would receive a complete evaluation prior to undergoing surgical repair.  

 October 1999 private medical records reflect the Veteran's continued history of groin pain.  An October 1999 medical record reflects a physician's opinion that he could not confirm the presence of hernia and that based on the Veteran's history of dysuria and the evidence that the palpable mass was somewhat linear in orientation, he wondered if the Veteran might actually have epididymitis.  The physician reported that since he was not convinced the Veteran had a hernia, he was not going to recommend that the Veteran proceed with surgery.  See Davanzo statement.   

A November 1999 private treatment record reflects the Veteran's six month history of groin pain.  The record notes that the Veteran had been evaluated for a hernia but that the surgeon did not feel there was one.  Examination revealed tenderness in the femoral canal.  The Veteran was assessed with inflammatory process within the groin.  See Licking Memorial Family Practice record.  

A July 2001 examination record reflects no findings or histories suggestive of hernia and the examiner determined that there was no hernia.   

An October 2002 private treatment record reflects the Veteran's one week history of groin pain worse on right.  Examination revealed slight tenderness of the right lower abdomen/groin area but no hernia.  The Veteran was assessed with herniated lumbosacral disc.  See October 2002 Licking Memorial Family Practice record.  

A December 2002 examination record reflects the Veteran's history of right side inguinal hernia in 1998-1999.  Examination of the abdomen and viscera was normal.  

A February 2005 VA examination record reflects the Veteran's history that he was previously told that he had a hernia.  He denied any current problem, though he indicated that he occasionally felt discomfort with lifting.  Examination revealed no evidence of inguinal hernia.  The Veteran was diagnosed with residuals of inguinal hernia, not documented subjectively or by examination.  

A June 2006 VA examination record reflects the Veteran's history that he was diagnosed with bilateral inguinal hernia in 1998.  He reported that he was lifting heavy boxes and experienced severe pain in the groin bilaterally.  He reported that he went to the emergency room where he was told he had a hernia.  He denied surgery or current treatment.  He reported that he had occasional pain associated with the hernia and that he used ice packs to help alleviate pain.  The Veteran refused to have examination of his inguinal hernia because they were not bothering him at the time of examination.  

An April 2009 VA examination record reflects the Veteran's history of intermittent pain, swelling, and tenderness on the left side of the scrotum.  The Veteran reported that he was previously provided conflicting information as to whether he had a hernia.  Examination revealed no visible swelling and normal scrotal and testicular examination, and cough reflex was negative at the medial margin of the inguinal canals.  The examiner diagnosed the Veteran with history of right inguinal hernia with no obvious residual hernia noted on examination.   

After review of the evidence, the Board finds service connection is not warranted for hernia because there is no probative evidence of a current disability.  In this case, the medical evidence reflects no findings suggestive of hernia during any part of the appellate period; instead, the VA examiners have determined that the Veteran did not have hernia or residuals thereof.  The Board acknowledges that September 1999 treatment records reflect diagnoses of hernia.  As noted above, however, there is no evidence of a current disability as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  And, to the extent that a past diagnosis of hernia can be indicative of a current disability, the Board finds the 1999 diagnoses are not probative evidence of a current disability because subsequent medical examinations fail to confirm the diagnoses; instead, the subsequent medical records consistently reflect negative findings as to hernia.  In sum, the Board finds the Veteran does not currently have a inguinal hernia, and, as such, service connection is not warranted.   

Pleurisy

The service medical records reveal no findings or histories suggestive of pleurisy.  There is no separation examination of record, but a January 1985 examination record reflects normal clinical findings for the lungs and chest and no findings or histories suggestive of pleurisy.  Subsequent examination records dating in February 1988, March 1991, and March 1996, also reflect no findings or histories suggestive of pleurisy.  

An October 1999 private emergency treatment record reflects the Veteran's history of left-sided rib pain with sudden onset of shortness of pain and increased pain with deep inspiration or palpation to area.  After examination and review of X-ray images, the Veteran was assessed with atypical chest pain.  

A November 1999 private treatment record reflects the Veteran's history of episodes of pain in the chest and upper back and ribs.  The Veteran reported that he went to the emergency room and was diagnosed with pleurisy.  He reported five episodes of this pain in the previous 18 months.  The Veteran was assessed with pleuritic chest pain.  See Licking Memorial Family Practice record.  

A May 2000 private treatment record reflects the Veteran's history of a cough productive of blood and difficulty swallowing.  Examination revealed relatively clear lungs.  The Veteran was diagnosed with tabagism and acute bronchitis with mild hemoptysis, otitis media, and pharyngitis.  See Licking Memorial Family Practice record.  

A January 2001 private treatment record reflects the Veteran's history of pleuritic chest pains two weeks earlier and a chronic cough.  The record indicates that the lungs were clear and chest X-ray was normal.  The Veteran was assessed with pleuritic chest pain and tabagism.  See Licking Memorial Family Practice record.  

A July 2001 examination record reflects normal clinical findings for the lungs and chest and no histories suggestive of pleurisy.  

October 2001 private treatment records reflect the Veteran's history of symptoms including dyspnea on exertion and cough.  Examination revealed no rales, rhonchi, or wheezes, and no pulmonary diagnosis was rendered.  An August 2002 private treatment record reflects the Veteran's history of cough.  Examination revealed no dullness of percussion, normal fremitus and no rales, rhonchi, or wheezes.  No pulmonary diagnosis was rendered.  A September 2002 private treatment record reflects the Veteran's history that he still had a cough.  He indicated that the cough was worst in the morning and associated with mucus.  Examination revealed no intercostals retractions, use of accessory muscles, rales, rhonchi, or wheezes.  No diagnosis was rendered.  See Licking Memorial Family Practice records.  

A December 2002 examination record reflects the Veteran's history of shortness of breath and bronchitis and history of pleurisy attacks since 1997.  Examination of the lungs and chest was normal and X-ray imaging of the chest revealed no active disease or significant abnormality.  

A February 2005 VA examination record reflects the Veteran's history of episodes of pleurisy.  He denied pneumonia, asthma, or other lung problems.  He reported that his last attack, which manifested by sharp chest pain, was two weeks earlier.  Examination of the chest revealed no tenderness or increased AP diameter and the lungs were clear to auscultation and percussion.  X-ray images were negative with no evidence of pulmonary abnormality.  The Veteran was assessed with pleurisy by history, without documentation of abnormality by examination or X-ray. 

A March 2006 VA treatment record reflects the Veteran's history of occasional chest pains and palpitations.  He denied shortness of breath.  Examination revealed equal expansion of the chest wall, vesicular breath sounds, and no adventitious sounds.  No pulmonary disorder was diagnosed.  An April 2006 VA treatment record reflects the Veteran's three week history of productive cough, shortness of breath, and wheezing.  The Veteran also reported a history of pleurisy and denied current chest pain.  Examination revealed rhonchi throughout the lungs which mostly cleared with cough.  The Veteran was assessed with acute bronchitis.  

A June 2006 VA examination record reflects the Veteran's history of severe chest pain approximately once a month which lasted for days.  He reported that he was diagnosed with pleurisy of the left side in 2000 and denied any current treatment.  He reported that he experienced these chest pains when he experienced low back pain.  He denied cough, exertional shortness of breath, orthopena, or hemoptysis.  Examination revealed that the lungs were clear to auscultation.  The examiner diagnosed the Veteran with pleurisy with no residuals.  The examiner also indicated that there was persistent pain, however.  

After review of the evidence, the Board finds service connection is not warranted for pleurisy or any other pulmonary disorder because there is no probative evidence of a current disability.  In this case, the medical evidence reflects no findings suggestive of pleurisy.  Instead, the evidence consistently reflects normal clinical findings for lungs and negative findings as to pleurisy or any residual thereof.  The evidence also does not suggest the existence of any other chronic pulmonary disorder:  although the evidence reflects a finding of bronchitis, the diagnosis indicates that it is acute, and based on the lack of evidence of recurrent bronchitis, the Board finds the diagnosis is not probative evidence of a chronic pulmonary disorder.  The Board acknowledges that the Veteran has reported intermittent chest pain.  Service connection generally will not be granted for pain alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, there is no evidence of a current underlying disability as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  In sum, the Board finds the Veteran does not currently have pleurisy, and, as such, service connection is not warranted.   


ORDER

A rating in excess of 20 percent for a lumbar spine disability is denied.

A rating in excess of 20 percent for a cervical spine disability is denied.  

A rating in excess of 10 percent for a left knee disability is denied.  

A compensable rating for bilateral hearing loss is denied.  

Service connection for inguinal hernia is denied.

Service connection for pleurisy is denied.  


REMAND

Further development is needed on the claim of entitlement to a TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied ,and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The evidence indicates that the Veteran stopped working in approximately 2002, and he has indicated that he stopped working because of his service-connected disabilities.  See, e.g., June 2007 hearing transcript.  Thus, the Board finds that the Veteran has made a valid claim for TDIU and, as the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded for consideration.  Furthermore, although VA examinations were recently conducted and assessments on the functional impact of the service-connected disabilities were obtained, the examiners did not provide an opinion as to whether the service-connected disabilities precluded the Veteran from obtaining or retaining gainful employment.  This opinion should be obtained.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Veteran is in receipt of a combined disability evaluation of 50 percent and, therefore, does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extraschedular basis.  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b), the Board finds that the AMC/RO should consider whether the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  The Veteran should be asked to provide all relevant information concerning his employment history.  

2.  Obtain all outstanding, relevant VA treatment records.

3.  Return the claims folder to the examiner who conducted the March 2009 VA joints examination (or, if unavailable, another appropriate VA reviewer)  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability, cervical spine disability, left knee disability and hearing loss prevents the Veteran from obtaining or retaining gainful employment.  The examiner should acknowledge review of the claims file.  A complete rationale for any opinions expressed must be provided.

5.  Then adjudicate the issue of whether TDIU is warranted, to include consideration of whether referral for extraschedular consideration is warranted.  If TDIU is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


